VAUGHN, Judge.
Defendants contend that the court erred in denying their timely motions for directed verdict and judgment notwithstanding the verdict. The evidence was clearly sufficient to warrant submission of the case to the jury and to support the verdict. The evidence was sufficient to permit the jury to find that the Wyatt vehicle was proceeding west in its proper lane of travel when it was struck by the eastbound Haywood car while the latter was to the left of its center of the highway. Defendants’ motions were properly denied.
Defendants also claim that “the Court made numerous rulings on objections timely made by the defendants, along with other comments on the evidence presented, which clearly indicated to the jury the Court’s attitude toward the trial of the case, ...” in violation of G.S. 1A-1, Rule 51 which prohibits expressions of opinion by the court. We have carefully reviewed the rulings and comments which form the basis for these assignments of error and have concluded that the court neither expressly nor implicitly indicated any opinion regarding the case. We have also determined that although the court frequently questioned plaintiff’s witnesses, in so doing it was endeavoring to clarify the evidence and did not unduly or in a biased manner interfere with counsel’s presentation of the case.
Defendants contend the judge erred because he instructed the jury with respect to G.S. 20-150 (a) and G.S. 20-141 (c). Assignments of error based on these contentions are without merit. It is the duty of the trial judge to declare and explain the law arising on the evidence in the case. The evidence in this case would permit the jury to find that, as Haywood overtook *271the Hunsucker vehicle, Haywood drove to the left of the center of the highway at a time when the same was not clearly free of oncoming traffic in violation of G.S. 20-150(a). The evidence would also permit the jury to find that Haywood insufficiently reduced her speed in the face of the hazard caused by the Hunsucker vehicle being stopped in the highway and failed to reduce her speed so as to avoid injury to Wyatt.
Defendants also maintain the court erroneously instructed the jury “that the blackboard diagram which was used at the trial was allowed into evidence and should be considered by the jury for the purpose of illustrating the witness’ testimony when in fact the diagram was never offered into evidence.” Although the record does not disclose that the blackboard sketch was ever formally offered and accepted into evidence, it was prepared by the witnesses during trial and used by several witnesses to illustrate their testimony on both direct and cross-examination. Defendants raised no objection to this use of the diagram at trial. Without request by counsel, the court properly instructed the jury that the diagram was not substantive evidence and was used only to illustrate the testimony of the witness. There is no merit to the assignment of error.
Issues as to Wyatt’s death as a result of Haywood’s negligence and damages were submitted to the jury. The jurors were instructed that if they answered the first issue “yes,” they should go to the second issue and that if they answered the first issue “no,” that would end the case. Later the jurors were told “as I have already instructed you, you will not consider damages at all unless you have decided to answer the first issue in favor of the plaintiff.” At the conclusion of the charge, the judge told the jury, “you may retire to the jury room and write in your answers to the two questions.” Defendants contend that the last statement was an expression of opinion by the judge and that the second issue should be reached and, therefore, that the first issue must be answered in plaintiff’s favor. Counsel urges that this constituted a peremptory instruction on the first issue. When the charge is considered in its entirety, we see no likelihood that the jury could have possibly regarded the judge’s instructions as suggesting that they should answer the first issue “yes,” and we, therefore, overrule this assignment of error.
We have carefully reviewed defendants’ other assignments of error and hold that no prejudicial error has been shown. It *272does not appear the court abused its discretion in denying defendants’ motion for a new trial and in refusing to set aside the verdict as excessive.
No error.
Judges Parker and Carson concur.